UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 April 19, 2017 (April 19, 2017) Date of report (Date of earliest event reported) Hexcel Corporation (Exact Name of Registrant as Specified in Charter) Delaware 1-8472 94-1109521 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) Two Stamford Plaza 281 Tresser Boulevard Stamford, Connecticut 06901-3238 (Address of Principal Executive Offices and Zip Code) (203) 969-0666 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report)
